Per Curiam.
The appellee filed her bill to foreclose a mortgage given by Rubie C. Connor and her husband to James M. Elliott in 1908. Separate demurrers were interposed to the bill by the several defendants, which demurrers were overruled! From the order an appeal was taken. The questions presented have been discussed in the case of Ocklawaha River Farms Company v. Jefferson D. Young, et al., decided this day.
The order of the Chancellor overruling the demurrer is affirmed upon the authority of that case.
*219Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.